FILED
                             UNITED STATES DISTRICT COURT                                  MAR 2 3 2009
                             FOR THE DISTRICT OF COLUMBIA                           NANCY MAYER WHITTING}:
                                                                                          U.S. DISTRICT COU?!/· CLERK

FELICIA LYNUM,                                 )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No.   09 0537
                                               )
POLITICAL CANDIDATES, FEDERAL,                 )
COUNTIES, CITIES, et aI.,                      )
                                               )
               Defendants.                     )


                                  MEMORANDUM OPINION

       This matter comes before the court on review of plaintiffs application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

       The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.C. § 1915(E)(1)(B). In Neitzke v. Williams, 490 U.S.

319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only

claims based on an indisputably meritless legal theory, but also claims whose factual contentions

are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. Id. at 328. The trial court has the discretion

to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

       Plaintiff alleges that elected officials, former heads of federal government agencies, and

others are responsible for stalking, tormenting and torturing her, for stealing her identity, and for


                                                   1
depriving her of medical and mental health treatment, among other harms. In addition, she

alleges that she is has been placed in mental hospitals and given medication against her will. She

demands damages of$20 quadrillion dollars" as she has been "physically, mentally, legal [sic],

[and] mentally injured permanently." Compl. at 3 (page numbers designated by the Court).

        The Court is mindful that a complaint filed by a pro se litigant is held to a less stringent

standard than is applied to a formal pleading drafted by a lawyer. See Haines v. Kerner, 404 U.S.

519,520 (1972). Having reviewed plaintiffs complaint, it appears that its factual contentions

are baseless and wholly incredible. For this reason, the complaint is frivolous and must be

dismissed.

        An Order consistent with this Memorandum Opinion is issued separ tely.




Date:                /0       )AJo 11/
                          I




                                                  2